United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-11429
                         Conference Calendar



MARK ANTHONY,

                                     Petitioner-Appellant,

versus

DAN JOSLIN,

                                     Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:05-CV-1790
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Mark Anthony, federal prisoner # 05991-062, appeals the

dismissal without prejudice of his 28 U.S.C. § 2241 habeas

petition, construed as a 28 U.S.C. § 2255 motion, for lack of

subject matter jurisdiction.   Anthony challenged his conviction

and sentence for conspiracy to distribute more than 50 grams of

cocaine base in violation of 21 U.S.C. §§ 846 and 841(a)(1).

     Because Anthony’s claims relate to errors that allegedly

occurred at or prior to sentencing, his claims could not be


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-11429
                                  -2-

asserted in a § 2241 petition.     See Reyes-Requena v. United

States, 243 F.3d 893, 900 (5th Cir. 2001); Tolliver v. Dobre, 211
F.3d 876, 877 (5th Cir. 2000).     Moreover, Anthony has not shown

that he is entitled to proceed under § 2241 based on the “savings

clause” of § 2255.     See Reyes-Requena, 243 F.3d at 901, 904.

Anthony’s argument that the restrictions on obtaining relief

pursuant to § 2241 and the savings clause of § 2255 constitute a

violation of the Suspension Clause is without merit.     See id. at

901 n.19.

     As Anthony does not address the district court’s finding

that it lacked subject matter jurisdiction to consider his motion

under § 2255, any challenge to that finding has been abandoned.

See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d
744, 748 (5th Cir. 1987); Yohey v. Collins, 985 F.2d 222, 224-25

(5th Cir. 1993).     The district court’s judgment is AFFIRMED.